DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 USC 101 is withdrawn.
The rejections under 35 USC 112 are withdrawn.
The rejection as nonstatutory double patenting over the claims of U.S. Patent No. 10,975,281 is maintained.
The rejection as nonstatutory double patenting over the claims of U.S. Patent No. 10,921,029 is withdrawn. 
The rejection under 35 U.S.C. 103 as being unpatentable over Toyooka (US 2016/0187038) is withdrawn.
Double Patenting
Claims 1 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,975,281. 
With respect to present claims 1 and 8-20, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the patent read as follows:

    PNG
    media_image1.png
    251
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    398
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    198
    401
    media_image3.png
    Greyscale

Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  The limitations of the patent claims overlap those presently claimed.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Response to Arguments
The Amendment and Remarks, filed July 22, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
With respect to the rejection as nonstatutory double patenting over the claims of U.S. Patent No. 10,975,281, the applicant submits that the patent claims are patentably distinct because they also require fluoromethane.  However, the present claims do not appear to exclude other components.  
This rejection may be overcome in one of two ways:
As the first alternative, a proper Terminal Disclaimer may be filed over US 10,975,281.  No other amendment would be required.
As the second alternative, the present claims may be amended to exclude other refrigerant components.  The term “composed” would be changed to -- consisting – in claim 1, line 3.  Also, claim 18, lines 1 and 2, would be amended with the deletion of -- a refrigerant mixture composed of --.   A Terminal Disclaimer would not be required with this second alternative.
Overcoming the nonstatutory double patenting rejection should place this application in condition for allowance.  None of the prior art references, alone or in combination, teaches or suggests a refrigerant, test chamber, or method with the components and amounts presently claimed, along with all the other limitations presently claimed.
Of course, this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1761